Citation Nr: 1718894	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO. 12-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to February 1981 in the United States Marine Corps.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's current bilateral sensorineural hearing loss had its onset in service nor manifested within one year following service discharge.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in December 2014, the Board remanded the hearing loss disability service connection issue to the AOJ for additional development. The Board received a VA addendum opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In cases where a veteran's STRs have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). This includes informing the claimant that he or she may provide alternative evidence to support the claim. Id. at 370. (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).

The VA received notification from the Commandant of the Marine Corps in June 2009 that after an extensive search no records were located regarding the Veteran. VA asked the Veteran to submit any service medical records in his possession, or documents that could substitute for service medical records, such as buddy statements. The Veteran submitted completed multiple copies of VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs and private medical records were obtained.
II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Where a Veteran served for ninety (90) days or more during a period of war, and a chronic disease such as an organic disease of the nervous system (sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

III. Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran seeks entitlement to service connection for bilateral hearing loss. The Veteran indicated in his claim that he has had hearing loss since exiting service in 1981. The Veteran first filed a claim for hearing loss in April 2005. There is no record of the Veteran having sought medical treatment for hearing loss before the filing of his claim.

The Veteran's service treatment records could not be located, including his entrance exam. The Veteran states he did not receive a separation exam.

Records from the Social Security Administration (SSA) completed by an SSA interviewer indicate that the Veteran had no hearing difficulty in a teleclaim interview. SSA records handwritten by the Veteran in March 2001 indicate an issue with hearing, where the Veteran wrote "A little bit only I don't understand sometimes what is being said." Medical records dating back to 1999 are otherwise silent for any hearing loss complaints. 

The Veteran received a VA Exam in January 2006. The Veteran reported being exposed to loud noises in service, such as gunfire, artillery fire, heavy machinery noise, and aircraft noise. He also reported being exposed to oil field noise, 18-wheel truck noise, heavy freight equipment noise as both a truck driver and heavy freight operator, and working in the oil fields after service. 

Pure tone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	30	30	35	45	50	40		86%
Left	25	25	40	50	55	43		84%

The examiner stated that the audiologic test results indicated a mild to moderate sensorineural loss of hearing sensitivity in the right ear and a moderate loss in the left ear.

The examiner opined that the Veteran's hearing loss cannot be related to military service without resort to speculation. The examiner noted that no service medical records were available for review in the Veteran's C-file. The examiner also noted that the Veteran's after-service work experience indicated high noise environments.

In August 2009, the Veteran submitted a Statement in Support of the Claim, wherein he stated that he was exposed to "acoustic trauma (loud noises)" while working around aircraft, noise from loading materials and equipment with a forklift, noise from small arms fire and other explosive devices while undergoing infantry training and annual training. During these instances, the Veteran stated that he was not issued any protective gear to insulate him from any loud noises, and that his hearing loss had progressively increased in severity since separation from the military. The Veteran also stated that his post military employment involved oil work, truck driving, and work with freight equipment and that such employment required the use of protection from loud noise exposure.

In July 2010, the Veteran's spouse submitted another Statement in Support of the Claim, wherein she stated that she had known the Veteran prior to his service, and that before enlisting he had normal hearing.

The Veteran's spouse indicated that as early as the first military leave after boot camp, the Veteran experienced "extreme problems" in hearing, and began speaking loudly. When she asked him about these symptoms, the Veteran told her it was because he had been exposed to loud noises while undergoing marksmanship training and infantry training, and was not given any protective gear to protect his ears from loud noises. He also indicated that the Veteran has had loss of hearing and ringing of the ears since his separation for a period of more than 29 years. The Veteran's spouse also indicated that the Veteran now regularly wears ear protection when going hunting or during other noisy activities.

The Veteran received another VA examination in March 2012. The examiner reviewed the Veteran's claims file, including an audiogram dated January 2006. The examiner opined that the Veteran's hearing loss is not as likely as not caused by or a result of an event in military service. The examiner stated that the Veteran's reports were inconsistent with noise induced military noise exposure. He explained that the pattern of hearing loss was not entirely consistent with noise-induced hearing loss. He noted the Veteran reported no single event which may have produced hearing loss but stated that having his drill instructor yell into his ear damaged his hearing. He also noted that the Veteran reported noise exposure during basic training and while loading/unloading C130 aircraft without hearing protection. The examiner also noted the Veteran's report that he had noise exposure from 18 wheelers and freight experience, but in verbal reports on the date of the exam, the Veteran denied having trucking experience, and instead reported working as shipping and receiving clerk and stock supervisor post military service, denying any noisy hobbies. The examiner wrote, "It is my conclusion that he does have legitimate hearing loss that is not entirely consistent with noise induced etiology."

VA obtained an opinion in March 2015 from an audiologist. The VA examiner was asked to accept that the Veteran had in-service noise exposure and provide an opinion as to whether his current hearing loss was related to service. The examiner wrote that the Veteran's hearing test results from 2006, 2012, and 2013 were not the type and configuration that are consistent with a history of hazardous noise exposure. He explained that such type of hearing loss had specific characteristics (noise notch, pure tone configuration) that were absent from the Veteran's hearing tests that postdate his service. He concluded that the Veteran's current hearing loss is more likely due to the events that followed the Veteran's service discharge. 

The Board acknowledges that the Veteran currently suffers from hearing loss, as defined by 38 C.F.R. § 3.385. The May 2008 VA examination audiogram showed auditory thresholds of 40 decibels or greater bilaterally at 4000 Hz and the VA examiner diagnosed his with bilateral hearing loss.

The Board also agrees that the Veteran was likely exposed to some loud noise while in service, particularly around aircraft on the flight line. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d). Accordingly, in service exposure to noise is conceded.

A preponderance of the evidence shows, however, that the Veteran's hearing loss are not related to service. The Board finds the March 2015 VA examiner's reasoning highly probative as he indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in service noise exposure.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his hearing loss disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, hearing loss disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's hearing loss disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran was discharged from service in February 1981. Importantly, there are no medical records indicating any hearing problems until 2005-more than 20 years following service discharge. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection for hearing loss  until April 2005, nearly 24 years after separation from service, may be considered as a factor in resolving the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran contends that his hearing loss is due to noise exposure in service, and is not due to noise exposure after separation from military service. The Board has considered the statements provided by the Veteran and the Veteran's spouse. The statement by the Veteran's spouse that the Veteran engages in hunting contradicts the statement by the Veteran that he does not engage in any noisy hobbies. The statement by the Veteran that he had no experience driving trucks, contradicts the statement from the Veteran that his post military occupation related to driving noisy trucks. Considering the statement by the VA examiner that the Veteran's post military work experience includes exposure to high noise environments, the Board finds that the Veteran is not credible as to his reporting of exposure to noise after separation from military service, and thus his statements about the lack of post-service noise exposure are accorded no probative value.

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing problems until 2005, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. 

As mentioned above, in a case such as this, where it appears that the Veteran's service treatment records are not able to be located, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This does not mean that there is a lower legal standard for proving a claim for service connection. Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). The following analysis has been undertaken with this heightened duty in mind.

Where service records are missing, the "heightened duty" discussed in the case of O'Hare does not include instituting a presumption that the missing service records would, if they still existed, necessarily support the appellant's claim. Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). While it is unfortunate that the appellant's service records are unavailable, the appeal must be decided on the evidence of record.

The Board has considered the Veteran's lay statements, and the provided statement of the Veteran's spouse, but finds the Veteran's SSA records, post service VA and private medical records, and the delay in filing claims to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.
 
The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's VA and private medical records, buddy statements, and lay statements there is no evidence of an in service occurrence of a hearing loss injury in the Veteran's records to satisfy evidence of a direct service connection for a hearing loss disability. See 38 C.F.R. § 3.102.
 
In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral hearing loss disability, as the record weighs against continuity of symptoms since service. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


